Atkinson, Presiding Justice.
This being the first grant of a new trial, in. a suit between coterminous landowners to enjoin the cutting of timber, where the evidence was in conflict as to the location of the dividing line, the evidence did not demand a finding in favor of the defendant; and, accordingly, it cannot be held as a matter of law that the judge abused his discretion in granting a new trial, after having directed a verdict in favor of the defendant. Code, § 6-1608; Van Giesen v. Queen Insurance Co., 132 Ga. 515 (64 S. E. 456); Glenn v. Tankersley, 187 Ga. 129 (200 S. E. 709).

Judgment affirmed,.


All the Justices concur.

Wheeler, Robinson & Thurmond, for plaintiff in error.
G. Fred Kelley and C. H. Edwards, contra.